COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-13-00059-CV
Style:                      J.G. Wentworth Originations, LLC
                            v Shantel D. Freelon
                  *
Date motion filed :         April 3, 2013
Type of motion:             Motion to Consolidate and for Briefing Schedule
Party filing motion:        J.G. Wentworth Originations, LLC
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

         x        Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Terry Jennings
                   Acting individually             Acting for the Court


Date: April 5, 2013